DETAILED ACTION
Status of Claims
The present application, filed on or after 3/16/2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the Amendments and Remarks filed 3/12/2021.
Claims 1, 2, 4, 5, 6, 18, 19, 20, 21, 22 have been amended.
Claim 3 is canceled.
Claims 1-22 have been examined and are pending.
(AIA ) Examiner Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:  
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (i.e. a judicial exception) without significantly more. 
Per step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed towards a process, machine, or manufacture.
Per step 2A Prong One, the claims recite specific limitations which fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG, as follows:
Per Independent claims 1 and 18: 
a campaign module that generates one or more promotional campaign strategies for the subject based at least in part on the affinity level of each of the one or more entities in relation to the subject, the one or more promotional campaign strategies targeting the subject to the one or more entities.
And further per Independent claims 21 and 22: 
outputting, for display, a visual representation of the affinity level of each of the one or more entities in relation to the subject.
As noted supra, these limitations fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, these limitations fall within the group Certain Methods Of Organizing Human Activity (e.g. fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 
That is, regarding claims 1 and 18, the step as drafted, appears to be simply steps of targeted advertising, which is a basic economic practice1 (i.e. a judicial exception). For example, a known affinity of a user is a targeting attribute and a campaign strategy may simply be the desire to target a user based on the user’s affinity (e.g. targeted user likes [an affinity] chocolate) which resolves to targeting the user with ads intended for users meeting such affinity – i.e. targeting criteria. At this high level of generality as claimed, there is no apparent technical problem nor a technical solution. A similar finding is found for claims 21 and 22. For example, displaying a visual representation of the affinity level of each entity in relation to a subject appears to simply resolve to displaying an ad which has been targeted based on such previously discussed affinity. There is no technical problem here but only a business decision – i.e. to display an ad [output, for display, a visual representation of the affinity level of each of the one or more entities in relation to the subject]. Likewise, at this level of generality, there is no technical solution. Furthermore, the mere nominal recitation of a “apparatus”, “memory device”, “computer program product”, etc.. as recited in the various claims does not take the claim limitation out of the enumerated grouping. Thus, the claims recite an abstract idea.
Per step 2A Prong 2, the Examiner finds that the judicial exception is not integrated into a practical application. As drafted, the claims as a whole merely describe how to generally “apply” the aforementioned concepts, or “link” them to the field of advertising, or are merely extra-solution activity such as data-gathering. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing business decision. Simply implementing the abstract idea on a generic computer or with generic computer components is not a practical application of the abstract idea. 
The additional limitations recited in the independent claims are as follows: “receiving, by one or more processing devices, subject data associated with a subject, the subject data comprising data that describes the subject; obtaining, by the one or more processing devices, external third party entity data from at least one online source and supplementing the external third party entity data with domain-specific entity data comprising internal entity data to create a customized entity data set; training, by the one or more processing devices, a machine learning model using the customized entity data set; determining, by the one or more processing devices, using the machine learning model, an affinity level of each of one or more entities in relation to the subject, the subject data provided as input to the machine learning model; receiving, by the one or more processing devices, feedback associated with the one or more promotional campaign strategies; and iteratively retraining, by the one or more processing devices, the machine learning model using the feedback to refine the one or more promotional campaign strategies for the subject.”
However, these steps do not present a technical solution to a technical problem. Instead, as noted supra the “one or more processing devices” merely serve to “apply” via generic computers, and the “machine learning” model is not applicant’s invention and reciting that a generic machine learning model is “used” [using] to make various determinations, when recited at this high-level of generality, is merely a mode of data-gathering. Although the data is gathered there is no technical solution recited for determining an “affinity”; instead, this appears to be the outcome of “using the machine learning model” which is not applicant’s invention; Applicant did not invent machine learning. At this high level of generality, Applicant’s invention is not a novel or new technique for “receiving” data about a subject (e.g. advertiser supplied description of a product or item, etc…) nor is it a new or novel “machine learning model” which learns a user’s affinity for such a subject/product – i.e. applicant did not invent the entire field of machine learning nor the concept of determining a user’s affinity for a subject nor the idea of applying learning such affinity through application of machine learning. At this high level of generality, these steps must be considered extra-solution activity as relates to the identified abstract ideas. The additional elements do not recite a specific manner of performing any of the steps core to the already identified abstract idea. Therefore, the claims as a whole do not integrate the method of organizing human activity into a practical application.
There are no additional element(s) or a combination of elements in the independent claims that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception. Accordingly, alone and in combination, these elements do not integrate the abstract idea into a practical application thereof. The claim is directed to an abstract idea.
Further to Step 2A Prong 2, the dependent claims do recite a combination of additional limitations. However, these claims as a whole, considered either independently or in combination with the parent claims, do not integrate the identified method of organizing human activity into a practical application thereof. 
For example, dependent claim 2 recites the following: “further comprising an entity module that scrapes one or more online sources for entity data associated with the one or more entities, the entity data comprising text data that describes the one or more entities.” However, at this level of generality, this feature is seen as data-gathering and “scrap[ing]” online sources is not applicant’s invention but instead screen-scraping technology and other known techniques for receiving data from online sources predate applicant’s invention. Therefore, such data gathering is not significantly more than the abstract idea itself.
Therefore, the Examiner does not find that these limitations integrate the abstract idea into a practical application. Instead, these limitations, as a whole and in combination with the already recited claim elements of the parent claims, fail to integrate the method of organizing human activity into a practical application. A similar finding is found for the remaining dependent claims.
Per Step 2B, the Examiner does not find that the claims provide an inventive concept, i.e., the claims do not recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception recited in the claim. As discussed with respect to Step 2A Prong Two, the additional elements in the independent claims were considered as merely serving to “link” the idea to a field of use, or “apply” the idea via generic computing components, or insignificant extra-solution activity. For the same reason these elements are not sufficient to provide an inventive concept; i.e. the same analysis applies here in 2B. Mere instructions to apply an exception using a generic computer component and conventional data gathering cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. So, upon revaluating here in step 2B, these elements are determined to amount to no more than mere instructions to apply the exception using generic computer components (i.e. a server) and/or gather and transmit data which is well-understood, routine, conventional activity in the field; i.e. note the Symantec, TLI, and OIP Techs Court decisions cited in MPEP 2106.05(d)(ll) indicate that mere receipt or transmission of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, alone and in combination, these elements do not integrate the abstract idea into a practical application, as found supra, nor provide an inventive concept, and thus the claims are not patent eligible.
For these reasons, the claims are not found to include additional elements that are sufficient to amount to significantly more than the judicial exception.
Please see the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019 (found at http://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials).

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5, 6, 9-10, 13-18, and 21-22 are rejected under 35 U.S.C. 103 as obvious over Benyamin et al. (U.S. 2012/0158518 A1; hereinafter, "Benyamin" which incorporates U.S. 2012/0004959 A1; hereinafter, "Benyamin2” by reference) in view of Barak et al. (U.S. 2018/0158100 A1; hereinafter, "Barak") and further in view of Zhang (U.S. 2018/0121964 A1; hereinafter, "Zhang").

Claims 1, 18: (currently Amended)
Pertaining to claims 1 and 18 exemplified in the limitations of Method claim 18, Benyamin teaches the following:
receiving, by one or more processing devices, subject data associated with a subject2, the subject data comprising data that describes the subject (Benyamin, see at least [0030]-[0033] teaching e.g.: “…the advertiser can utilize a computing device 24 to provide information [subject data] concerning the offer [the subject] to the targeting server 20 and the targeting server can generate a listing of targeting keywords…  a classifier such as (but not limited to) a neural network [machine learning model] is utilized to predict the impact [affinity level] of a keyword (e.g. predicting click-through rates) and these predictions are utilized to select an optimal set of targeting keywords…” );
obtaining, by the one or more processing devices, external third party entity data from at least one online source (Benyamin, see at least [0040]-[0041] teaching e.g.: “…analyze the activities of users of an online social network [external third party entity data from at least one online source] to determine whether specific members are expressing affinities for a particular keyword….”) and supplementing the external third party entity data with domain-specific entity data comprising internal entity data to create a customized entity data set (Benyamin, see at least [0040]-[0041] teaching: “…One process for determining whether an activity [i.e. the external third party entity data] expresses affinity with a specific keyword in accordance with an embodiment of the invention is illustrated in FIG. 5. …the determination is made by identifying whether the activity includes any word that matches a database [domain-specific entity data] of named entities such as the Freebase graph of people, places and things provided by Google, Inc… In the event a positive affinity is expressed, the activity is classified (138) as expressing a positive affinity with respect to the named entity. As noted above, the expression of positive affinity to the named entity can then be associated with [create a customized entity data set] the targeting system's profile of the member responsible for the activity…”);
[…]; and
generating, by the one or more processing devices, one or more promotional campaign strategies for the subject based at least in part on the affinity level of each of the one or more entities in relation to the subject, the one or more promotional campaign strategies targeting the subject to the one or more entities (Benyamin, see at least [0067]-[0070], teaching e.g.: “Building an Advertising Campaign Using an Advertising Strategy… A process for automatically generating an advertising campaign… The process 800 assumes that clusters of members of one or more social networks have been formed using information concerning affinities between specific users and specific keywords… the advertising strategy is transformed [generated] (804) into a set of weights that are applied to the members in the clusters. Processes similar to those outlined above can then be used to generate targeting keywords that target the members of the clusters in a manner that reflects the weights assigned to each member by the advertising strategy…”);.
Although Benyamin teaches the above limitations, and Benyamin teaches, e.g. per at least [0033] a neural network [machine learning model] and teaches, e.g. per [0036]-[0040]: “…the affinity of a member [entity] to an offer [subject] is determined by determining the affinity of the user to the keyword or keywords [subject data] that is the subject of the offer or advertisement (e.g. a title of a movie)… [and] an affinity score [affinity level] is determined…”; Also, as noted supra at [0033] “…a classifier such as (but not limited to) a neural network [machine learning model] is utilized to predict the impact of a keyword… and these predictions are utilized to select an optimal set of targeting keywords…” which at least implies the neural network is used to determine the “affinity score” [affinity level] because affinity is already taught as based upon keywords, Benyamin may not explicitly, at least not within a single embodiment, teach all the nuances of the below limitation. However, regarding these features, Benyamin in view of Barak teaches the following:
training, by the one or more processing devices, a machine learning model using the customized entity data set (Barak, see at least [0145] e.g. “…determine affinity scores using machine-learning algorithms [machine learning model] trained on historical actions and past user responses…”; applicant’s “customized entity data set” reads on Barak’s “historical actions and past user responses”; Also note, Barak’s “historical actions and past user responses” are analogous to Benyamin’s association of “expression of positive affinity to the named entity” with “the targeting system's profile of the member responsible for the activity” which is effectively a [customized entity data set]); 
determining, by the one or more processing devices, using the machine learning model, an affinity level of each of one or more entities in relation to the subject, the subject data provided as input to the machine learning model (Barak, see at least [0145] Barak teaches: “…networking system 502 may determine affinity scores [affinity level] using machine-learning algorithms [machine learning model] trained on historical actions and past user responses, or data farmed from users by exposing them to various options and measuring responses…”; see also [0075]-[0080] and [0090] regarding determining matches between characteristics of a user and characteristics of an offer and calculating “Affinity score” [affinity level] of a user [entity] with respect to an offer [subject]; user response is a response to an offer [subject] and therefore information [subject data] about the offer is an input to Barak’s machine-learning algorithm)
Therefore, the Examiner understands that the limitations in question are merely applying a known technique of Barak which is applicable to a known base device/method of Benyamin to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Barak to the device/method of Benyamin because Benyamin and Barak are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.
Although Benyamin/Barak teach the above limitations, they may not teach the nuance as recited below. However, regarding this feature Benyamin/Barak in view of Zhang teaches the following:
receiving, by the one or more processing devices, feedback associated with the one
or more promotional campaign strategies; and iteratively retraining, by the one or more processing devices, the machine learning model using the feedback to refine the one or more promotional campaign strategies for the subject (Zhang, see at least [0068], e.g.: “For example, the machine-learning module 250 trains the model using affinity scores of a viewing user of the online system 140 for each candidate component included in a training content item presented to the viewing user and information describing attributes associated with the viewing user (e.g., age and gender).  The machine-learning module 250 may retrain [iteratively retraining] the model periodically or as new performance information [feedback] associated with training content items becomes available (e.g., upon every 5,000 impressions of training content items including a candidate component)…”)
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Zhang which is applicable to a known base device/method of Benyamin/Barak to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Zhang to the device/method of Benyamin/Barak because Benyamin/Barak and Zhang are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claims 21, 22: (Currently Amended)
Pertaining to claims 21 and 22 exemplified in the limitations of Method claim 22, Benyamin teaches the following:
receiving, by one or more processing devices, subject data associated with a subject3, the subject data comprising data that describes the subject (Benyamin, see at least [0030]-[0033] teaching e.g.: “…the advertiser can utilize a computing device 24 to provide information [subject data] concerning the offer [the subject] to the targeting server 20 and the targeting server can generate a listing of targeting keywords…  a classifier such as (but not limited to) a neural network [machine learning model] is utilized to predict the impact [affinity level] of a keyword (e.g. predicting click-through rates) and these predictions are utilized to select an optimal set of targeting keywords…” );
obtaining, by the one or more processing devices, external third party entity data from at least one online source (Benyamin, see at least [0040]-[0041] teaching e.g.: “…analyze the activities of users of an online social network [external third party entity data from at least one online source] to determine whether specific members are expressing affinities for a particular keyword….”) and supplementing the external third party entity data with domain-specific entity data comprising internal entity data to create a customized entity data set (Benyamin, see at least [0040]-[0041] teaching: “…One process for determining whether an activity [i.e. the external third party entity data] expresses affinity with a specific keyword in accordance with an embodiment of the invention is illustrated in FIG. 5. …the determination is made by identifying whether the activity includes any word that matches a database [domain-specific entity data] of named entities such as the Freebase graph of people, places and things provided by Google, Inc… In the event a positive affinity is expressed, the activity is classified (138) as expressing a positive affinity with respect to the named entity. As noted above, the expression of positive affinity to the named entity can then be associated with [create a customized entity data set] the targeting system's profile of the member responsible for the activity…”);
[…]; and
generating, by the one or more processing devices, one or more promotional campaign strategies for the subject based at least in part on the affinity level of each of the one or more entities in relation to the subject, the one or more promotional campaign strategies targeting the subject to the one or more entities (Benyamin, see at least [0067]-[0070], teaching e.g.: “Building an Advertising Campaign Using an Advertising Strategy… A process for automatically generating an advertising campaign… The process 800 assumes that clusters of members of one or more social networks have been formed using information concerning affinities between specific users and specific keywords… the advertising strategy is transformed [generated] (804) into a set of weights that are applied to the members in the clusters. Processes similar to those outlined above can then be used to generate targeting keywords that target the members of the clusters in a manner that reflects the weights assigned to each member by the advertising strategy…”);
outputting, for display, by the one or more processing devices, a visual representation of the affinity level of each of the one or more entities in relation to the subject (Benyamin2, see at least Fig. 9 and at least [0014]

    PNG
    media_image1.png
    742
    732
    media_image1.png
    Greyscale


Although Benyamin teaches the above limitations, and Benyamin teaches, e.g. per at least [0033] a neural network [machine learning model] and teaches, e.g. per [0036]-[0040]: “…the affinity of a member [entity] to an offer [subject] is determined by determining the affinity of the user to the keyword or keywords [subject data] that is the subject of the offer or advertisement (e.g. a title of a movie)… [and] an affinity score [affinity level] is determined…”; Also, as noted supra at [0033] “…a classifier such as (but not limited to) a neural network [machine learning model] is utilized to predict the impact of a keyword… and these predictions are utilized to select an optimal set of targeting keywords…” which at least implies the neural network is used to determine the “affinity score” [affinity level] because affinity is already taught as based upon keywords, Benyamin may not explicitly, at least not within a single embodiment, teach all the nuances of the below limitation. However, regarding these features, Benyamin in view of Barak teaches the following:
training, by the one or more processing devices, a machine learning model using the customized entity data set (Barak, see at least [0145] e.g. “…determine affinity scores using machine-learning algorithms [machine learning model] trained on historical actions and past user responses…”; applicant’s “customized entity data set” reads on Barak’s “historical actions and past user responses”; Also note, Barak’s “historical actions and past user responses” are analogous to Benyamin’s association of “expression of positive affinity to the named entity” with “the targeting system's profile of the member responsible for the activity” which is effectively a [customized entity data set]); 
determining, by the one or more processing devices, using the machine learning model, an affinity level of each of one or more entities in relation to the subject, the subject data provided as input to the machine learning model (Barak, see at least [0145] Barak teaches: “…networking system 502 may determine affinity scores [affinity level] using machine-learning algorithms [machine learning model] trained on historical actions and past user responses, or data farmed from users by exposing them to various options and measuring responses…”; see also [0075]-[0080] and [0090] regarding determining matches between characteristics of a user and characteristics of an offer and calculating “Affinity score” [affinity level] of a user [entity] with respect to an offer [subject]; user response is a response to an offer [subject] and therefore information [subject data] about the offer is an input to Barak’s machine-learning algorithm)
Therefore, the Examiner understands that the limitations in question are merely applying a known technique of Barak which is applicable to a known base device/method of Benyamin to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Barak to the device/method of Benyamin because Benyamin and Barak are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.
Although Benyamin/Barak teach the above limitations, they may not teach the nuance as recited below. However, regarding this feature Benyamin/Barak in view of Zhang teaches the following:
receiving, by the one or more processing devices, feedback associated with the one
or more promotional campaign strategies; and iteratively retraining, by the one or more processing devices, the machine learning model using the feedback to refine the one or more promotional campaign strategies for the subject (Zhang, see at least [0068], e.g.: “For example, the machine-learning module 250 trains the model using affinity scores of a viewing user of the online system 140 for each candidate component included in a training content item presented to the viewing user and information describing attributes associated with the viewing user (e.g., age and gender).  The machine-learning module 250 may retrain [iteratively retraining] the model periodically or as new performance information [feedback] associated with training content items becomes available (e.g., upon every 5,000 impressions of training content items including a candidate component)…”)
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Zhang which is applicable to a known base device/method of Benyamin/Barak to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Zhang to the device/method of Benyamin/Barak because Benyamin/Barak and Zhang are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claim 5: (currently amended)
Benyamin/Barak/Zhang teaches the limitations upon which these claims depend, and Benyamin teaches requesting additional data [domain-specific entity data] from social networks via an API (e.g. per at least [0039]), and Barak as noted supra teaches, e.g. per [0145] “…determine affinity scores using machine-learning algorithms trained on historical actions and past user responses, or data farmed from users by exposing them to various options and measuring responses…”,. Neither Benyamin or Barak may explicitly teach periodically re-training their disclosed machine learning algorithms (although such technique is within the knowledge of one of ordinary skill in the art before the effective filing date of the claimed invention and would be obvious to try because per MPEP 2143(I) (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious). Nonetheless, Benyamin/Barak in view of Zhang teach the following:
The apparatus of claim 1, wherein the training module periodically trains the machine learning model with one or more of new entity data from the one or more online sources and new domain-specific entity data (Zhang, see at least [0068], e.g.: “For example, the machine-learning module 250 trains the model using affinity scores of a viewing user of the online system 140 for each candidate component included in a training content item presented to the viewing user and information describing attributes associated with the viewing user (e.g., age and gender).  The machine-learning module 250 may retrain the model periodically or as new performance information associated with training content items becomes available (e.g., upon every 5,000 impressions of training content items including a candidate component)…” )
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Zhang which is applicable to a known base device/method of Benyamin/Barak to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Zhang to the device/method of Benyamin/Barak because Benyamin/Barak and Zhang are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claim 6:
Benyamin/Barak/Zhang teaches the limitations upon which these claims depend. Furthermore, Benyamin in view of Barak teaches the following:
The apparatus of claim 3, wherein the training module further trains the machine learning model using results from one or more promotional campaigns for the subject, the results comprising information provided by one or more entities with respect to the subject (Barak, see at least [0145] teaching e.g.: “…networking system 502 may determine affinity scores [affinity level] using machine-learning algorithms [machine learning model] trained on historical actions and past user responses [results from one or more promotional campaigns], or data farmed from users [results comprising information provided by one or more entities with respect to the subject] by exposing them to various options and measuring responses…”)
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Barak which is applicable to a known base device/method of Benyamin to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Barak to the device/method of Benyamin because Benyamin and Barak are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claim 9: (Original)
Benyamin/Barak/Zhang teaches the limitations upon which these claims depend. Furthermore, Benyamin teaches the following:
The apparatus of claim 1, wherein the subject data comprises text data describing the subject (Benyamin, see at least [0036] teaching e.g.: “…keyword or keywords that is the subject of the offer or advertisement (e.g. a title of a movie).”). 

Claim 10: (Original)
Benyamin/Barak/Zhang teaches the limitations upon which these claims depend. Furthermore, Benyamin in view of Barak teaches the following:
The apparatus of claim 1, further comprising a grouping module that assigns each of the one or more entities to one or more groups based on the affinity level for each of the one or more entities (Barak, see at least [0144] teaching e.g.: “…various types of coincidence information about two or more social-graph entities, such as being in the same group, tagged in the same photograph, checked-in at the same location, or attending the same event…”). 
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Barak which is applicable to a known base device/method of Benyamin to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Barak to the device/method of Benyamin because Benyamin and Barak are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claim 13: (Original)
Benyamin/Barak/Zhang teaches the limitations upon which these claims depend. Furthermore, Benyamin teaches the following:
The apparatus of claim 1, further comprising a messaging module that determines, as part of the one or more promotional campaign strategies, a messaging strategy for contacting the one or more entities to promote the subject to the one or more entities based on the affinity levels of the one or more entities and one or more measures of effectiveness of different types of messages and messaging channels that the machine learning model generates for the one or more entities. (Benyamin, see at least [0038]-[0068] e.g.: “[0038]… Processes for determining affinity between members and a specific keyword and for predicting the effectiveness of specific keywords in targeting a desired audience are discussed further below…”; Applicant’s clause one or more measures of effectiveness of [x] and [y]… is interpreted to require only one of either [different types of messages] or [messaging channels that the machine learning model generates for the one or more entities].) 

Claim 14: (Original)
Benyamin/Barak/Zhang teaches the limitations upon which these claims depend. Furthermore, Benyamin teaches the following:
The apparatus of claim 13, wherein the messaging strategy is selected from the group consisting of a comparison strategy, a self-monitoring strategy, a cooperation strategy, a personalization strategy, a simulation strategy, and a praise strategy. (Benyamin, see at least [0031] e.g.: “…Possible strategies include but are not limited to targeting fans of an offer (i.e. members of the social network that have expressed strong affinity to the offer) or target members interested in a competitor (i.e. members of the social network that have expressed affinity to a competitor)…” [self-monitoring strategies]). 

Claim 15: (Original)
Benyamin/Barak/Zhang teaches the limitations upon which these claims depend. Furthermore, Benyamin teaches the following:
The apparatus of claim 14, wherein the messaging module generates a message template for an entity of the one or more entities based on a selected messaging strategy. (Benyamin, see at least [0067]-[0068] e.g.: “…Advertising campaign creation processes in accordance with embodiments of the invention involve a user providing an advertising strategy that can be utilized to target advertising in accordance with a specific business objective…” ). 

Claim 16: (Original)
Benyamin/Barak/Zhang teaches the limitations upon which these claims depend. Furthermore, Benyamin in view of Barak teaches the following:
The apparatus of claim 1, further comprising a presentation module that generates interactive graphical representations of the affinity level for each of the one or more entities in relation to the subject. (Barak, see at least Figs. 1A and 1B and at least [0043] e.g.: “…the offer management system initially orders the offers listing 108a according to each offer's
calculated affinity score (e.g., by each offer's "relevance")…”; advertisements which are selected may be sorted by “relevance 116” which Barak teaches is based on affinity level; the graphical depictions are therefore representations of the affinity level for the entity receiving each ad in relation to the subject of each ad). 
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Barak which is applicable to a known base device/method of Benyamin to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Barak to the device/method of Benyamin because Benyamin and Barak are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claim 17: (Original)
Benyamin/Barak/Zhang teaches the limitations upon which these claims depend. Furthermore, Benyamin teaches the following:
The apparatus of claim 1, wherein: the subject is a first subject and the subject data are first subject data (Benyamin, see at least [0030] teaching e.g.: “…identifying users that have affinity with a specific keyword(s) [first subject data] that are the subject of the offer and identifying other keywords with which the identified users also have affinity…”); the subject module receives second subject data associated with a second subject, the second subject data comprising data that describes the second subject (Benyamin, see at least [0030] teaching e.g.: “…identifying users that have affinity with a specific keyword(s) [first subject data] that are the subject of the offer and identifying other keywords [second subject data] with which the identified users also have affinity…”); 
[…]; and 
the campaign module generates the one or more promotional campaign strategies for the first subject based in part on the affinity level of each of the one or more entities in relation to the first subject and based in part on the affinity level of each of the one or more entities in relation to the second subject (Benyamin, see at least [0064]-[0068] e.g.: “…determining [generating] an optimal set [a campaign strategy] of keywords for targeting an offer [subject] to members of an online social network using information concerning affinities [first and second affinities] between specific users and specific keywords… possible strategies include but are not limited to… targeting fans of an offer (i.e. members of the social network that have expressed strong affinity to an offer [first subject] of named entity), target members interested in a competitor [a second subject] (i.e. members of the social network that have expressed affinity to a competitor), target members interested in an industry [another second subject] (i.e. members of the social network that have expressed affinity with keywords and/or named entities strongly associated with a specific industry), and addressing negativity within an online social network (i.e. targeting members that have expressed a negative affinity [e.g. an affinity level in relation to a second subject] to an offer or named entity)... The strategies are implemented by applying weights to targeted members to skew the targeting information used to generate an advertising campaign to achieving a specific objective, etc…”).
Although Benyamin teaches the above limitations, and as already noted supra Benyamin teaches, e.g. per at least [0033] a neural network [machine learning model] and teaches, e.g. per [0036]-[0040]: “…the affinity of a member [entity] to an offer [subject] is determined by determining the affinity of the user to the keyword or keywords [subject data] that is the subject of the offer or advertisement (e.g. a title of a movie)… [and] an affinity score [affinity level] is determined…”; Also, as noted supra at [0033] “…a classifier such as (but not limited to) a neural network [machine learning model] is utilized to predict the impact of a keyword… and these predictions are utilized to select an optimal set of targeting keywords…” which at least implies the neural network is used to determine the “affinity score” [affinity level] because affinity is already taught as based upon keywords, Benyamin may not explicitly, at least not within a single embodiment, teach all the nuances of the below limitation. However, regarding these features, Benyamin in view of Barak teaches the following
the affinity module determines, using the machine learning model, an affinity level of each of one or more entities in relation to the second subject as well as in relation to the first subject, the second subject data provided as input to the machine learning model (Barak, see at least [0023] teaching e.g.: “…the offer management system calculates an affinity score for each offer [first and second subjects] that indicates an affinity level between the social networking system user [entity] and the offer…”; therefore, there may be multiple offers [first and second subjects] each with associated received data and an affinity score [affinity level] is calculated for each in relation to each user. Also, note at least [0075]-[0080], [0090] and [0145] teaching e.g.: “…networking system 502 may determine affinity scores [affinity level] using machine-learning algorithms [machine learning model] trained on historical actions and past user responses, or data farmed from users by exposing them to various options and measuring responses…”; user response is a response to an offer [subject] and therefore information [subject data] about the offer is an input to the machine-learning algorithm)
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Barak which is applicable to a known base device/method of Benyamin to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Barak to the device/method of Benyamin because Benyamin and Barak are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claims 2, 19 are rejected under 35 U.S.C. 103 as obvious over Benyamin et al. (U.S. 2012/0158518 A1; hereinafter, "Benyamin" which incorporates U.S. 2012/0004959 A1; hereinafter, "Benyamin2” by reference) in view of Barak et al. (U.S. 2018/0158100 A1; hereinafter, "Barak") and further in view of Chickering (U.S. 2008/0153595 A1; hereinafter, "Chickering").

Claims 2, 19: (Currently Amended)
Although Benyamin/Barak/Zhang teaches the limitations upon which these claims depend. And Benyamin teaches, e.g. see at least [0040]: “…analyze the activities of users of an online social network to determine whether specific members are expressing affinities for a particular keyword….”, Benyamin may not explicitly teach “screen scraping” [scraping one or more online sources] as the mechanism he uses by which to obtain his external data comprising activities of users [external third part entity data]. However, regarding this feature, Benyamin in view of Chickering teaches the following:
… wherein obtaining the external third party entity data comprises scraping one or more online sources for entity data associated with the one or more entities, the entity data comprising text data that describes the one or more entities (Chickering, see at least [0031] teaching e.g.: “In one instance, the acquisition component 310 can employ screen scrapping to retrieve this information from a home page, blog, social network site or the like.  Scraping or screen scrapping is a mechanism to extract data from displayed output of another program.  For example, social networks allow users to display lists of information, which can be scrapped by the acquisition component 310.”)
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Chickering which is applicable to a known base device/method of Benyamin to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Chickering to the device/method of Benyamin because Benyamin and Chickering are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.


Claim 11 is rejected under 35 U.S.C. 103 as obvious over Benyamin in view of Barak and Zhang further in view of Aven (U.S. 2009/0171748 A1; hereinafter, "Aven").

Claim 11: (Original)
Although Benyamin/Barak/Zhang teaches the limitations upon which these claims depend including, e.g. per at least Benyamin at [0040] analyzing activities of users, including purchases, to identify keywords indicating user affinity and grouping users based on affinity to such keywords and/or grouping based on demographics, they may not explicitly teach the following nuance. However, regarding this feature, Benyamin/Barak in view of Aven teaches the following:
The apparatus of claim 10, wherein the one or more groups comprises one or more of influencers, early adopters, late adopters, and innovators. (Aven, see at least [0027]-[0028] e.g.: “FIG. 3 is only one example of categorizing purchasers with respect to a product's lifecycle. In another example, the purchasers may be divided in to innovators, early adopters, early majority, late majority, and laggards. Regardless of which system is used to categorizing the purchasers, in general, a purchaser may be considered to belong to one of these categories in a product's lifecycle based on the time at which the purchaser purchases, i.e., adopts, the product. The categorization of the purchasers is product specific. A purchaser may be an early adopter with respect to one product or one category of products but a laggard with respect to another product or another category of products…” ). 
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Aven which is applicable to a known base device/method of Benyamin/Barak to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Aven to the device/method of Benyamin/Barak because Benyamin/Barak and Aven are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claim 12 is rejected under 35 U.S.C. 103 as obvious over Benyamin in view of Barak and Zhang further in view of Bansal (U.S. 2020/0320112 A1; hereinafter, "Bansal").

Claim 12: (Original)
Although Benyamin/Barak/Zhang teaches the limitations upon which these claims depend, they may not teach the nuance as recited below. However, Benyamin/Barak in view of Bansal teaches the following:
The apparatus of claim 1, further comprising a channel module that determines, as part of the one or more promotional campaign strategies, one or more marketing channels for targeting the subject to the one or more entities based on the affinity levels of the one or more entities. (Bansal, see at least [0092]-[0093] e.g.: “…the insights into the model through model interpretation may provide mapping of the content affinity with each user profile, which can he used to create advanced audience rules and deliver targeted content to those users via different marketing channels…” ). 
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Bansal which is applicable to a known base device/method of Benyamin/Barak to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Bansal to the device/method of Benyamin/Barak because Benyamin/Barak and Bansal are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claims 4, 20 are rejected under 35 U.S.C. 103 as obvious over Benyamin in view of Barak and Zhang further in view of GAO (U.S. 2019/0114348 A1; hereinafter, "GAO").

Claims 4, 20: (Currently Amended)
Although Benyamin/Barak/Zhang teaches the limitations upon which these claims depend, and teaches requesting additional data [domain-specific entity data] from social networks via an API (e.g. per at least Benyamin [0039]), they may not explicitly teach training the neural network [machine learning model] using a generative adversarial network (GAN). However, regarding this feature Benyamin in view of GAO teaches the following:
…wherein the training module further trains the machine learning model using a generative adversarial network (GAO, see at least Abstract and [0037]-[0044] e.g.: “…The generator component corresponds to a sequence-to-sequence neural network that is trained using an adversarial generative network (GAN) system… [0044] The GAN system 112 is said to be "adversarial" because the generator component 110 attempts to "fool" the discriminator component 114, while the discriminator component 114 attempts to thwart that deception by improving its ability to discriminate between true and fake key terms…”) 
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of GAO which is applicable to a known base device/method of Benyamin to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of GAO to the device/method of Benyamin because Benyamin and GAO are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.



Claim 8 is rejected under 35 U.S.C. 103 as obvious over Benyamin in view of Barak and Zhang further in view of Atasu (U.S. 2018/0330192 A1; hereinafter, "Atasu").

Claim 8:
Although Benyamin/Barak/Zhang teaches the limitations upon which these claims depend, and Barak as noted supra teaches, e.g. per [0145] “…determine affinity scores using machine-learning algorithms trained on historical actions and past user responses, or data farmed from users by exposing them to various options and measuring responses…”, they may not explicitly teach filtering before training their machine learning algorithms (although this technique is within the knowledge of one of ordinary skill in the art before the effective filing date of the claimed invention and would be obvious to try because per MPEP 2143(I) (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious). Nonetheless, Benyamin/Barak in view of in view of Atasu teaches the following:
The apparatus of claim 2, further comprising a filter module that filters the entity data based on one or more provided filter criteria prior to training the machine learning model, the machine learning model trained using the filtered entity data (Atasu, see at least Figs. 1-6 and at least [0043] and [0067]-[0078] regarding training of a model using a matrix-factorization-based collaborative filtering algorithm; i.e. training data is filtered prior to training the model. Atasu notes the benefit of this technique is: “The proposed concept may be applied to a wide variety of different application areas of which recommender systems is only one example.  One of the benefits is that heterogeneous computing resources may be used to implement the execution of the underlying algorithm instead of relying on homogeneous computing resources.  I.e., the computing resources may have significant differences in performance and/or compute power.  Using the known algorithms, such performance differences have a significant influence on the overall performance of the method because the weakest link--those computing resource having the lowest performance--may slow down the complete iterative process…”).
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Atasu which is applicable to a known base device/method of Benyamin/Barak to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Atasu to the device/method of Benyamin/Barak with motivation of securing the aforementioned benefit described by Atasu and because Benyamin/Barak and Atasu are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claim 7 is rejected under 35 U.S.C. 103 as obvious over Benyamin in view of Barak and Zhang further in view of Sewak (U.S. 2019/0355008 A1; hereinafter, "Sewak").

Claim 7:
Although Benyamin/Barak/Zhang teaches the limitations upon which these claims depend, and Barak as noted supra teaches, e.g. per [0145] “…determine affinity scores using machine-learning algorithms trained on historical actions and past user responses, or data farmed from users by exposing them to various options and measuring responses…”, they may not explicitly teach a machine learning model as recited below. However, regarding this feature Benyamin/Barak in view of Sewak teaches the following:
The apparatus of claim 2, wherein the machine learning model comprises a  multidimensional tensor model that generates measures of mathematical similarity between a mathematical representation of the subject data and a mathematical representation of entity data by:
generating a tensor representation of the subject data in the machine learning model (Sewak, see at least [0070]-[0074] e.g.: “Cognitive fashion product advertising process 10 may join each of the scored vectors for a particular fashion product or image of the fashion product to form a multi-dimensional vector or fashion-ability tensor (e.g., fashion-ability tensors 704) corresponding to the visual representation of the fashion product…”); and
determining the measures of mathematical similarity, in the machine learning model, between the tensor representation of the subject data and tensor representations of the entity data (Sewak, see at least [0070]-[0074], e.g.: “…cognitive fashion product advertising process 10 may determine a similarity between one or more fashion products.  In some embodiments, cognitive fashion product advertising process 10 may convert an image of a fashion product into pixel intensities across channels (e.g., RGB), may preform dimension reduction to reduce computational load, and then may apply vector similarity formula like (e.g., Cosine Similarity, Pearson Similarity etc.) on the so obtained vector tensors.  This may require IN (e.g. square root of N) complexity (e.g., where N is the number of images) as each image is compared with every other image.  In some embodiments, cognitive fashion product advertising process 10 may use indexing based approximate similarity algorithms like ANNOY (approximate nearest neighbor) to determine a similarity between one or more fashion products…”).
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Sewak which is applicable to a known base device/method of Benyamin/Barak to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Sewak to the device/method of Benyamin/Barak because Benyamin/Barak and Sewak are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.
Response to Arguments
Applicant amended Claims 1, 2, 4, 5, 6, 18, 19, 20, 21, 22 have been amended and Claim 3 was canceled on 3/12/2021. Applicant's arguments (hereinafter “Remarks”) also filed 3/12/2021, have been fully considered but are moot in view of the new grounds of rejection necessitated by applicant’s amendments. Note the new 101 and 103 rejections with Benyamin, Barak in view of Zhang.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Sittner whose telephone number is 571-270-3984. The examiner can normally be reached 7:30 AM – 5:00PM (Mon. – Thur.), and every other Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Spar, Ilana can be reached at (571) 270-7537.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 
/Michael J Sittner/
Primary Examiner, Art Unit 3622


    
        
            
    

    
        1 The courts have found that matching consumers with a given product or service "has been practiced as long as markets have been in operation." Tuxis Technologies, LLC v. Amazon.com, Inc., No. CV 13-1771-RGA, 2014 WL 4382446, at *5 (D. Del. Sept. 3, 2014); see also OpenTV, Inc. v. Netflix Inc., 76 F.Supp.3d 886, 893 (N.D. Cal. 2014) ("The concept of gathering information about one's intended market and attempting to customize the information then provided is as old as the saying, 'know your audience."')
        2 Per specification at [0053]: “…a subject - a product or service that is offered.”
        3 Per specification at [0053]: “…a subject - a product or service that is offered.”